DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 4, 5, and 9 are amended to depend on claim 1 as claim 2 is canceled. 
4. (Previously Presented) The needle assembly according to claim [[2]] 1, wherein the given pitch is chosen so that the common portion is lower than the height of the protruded portions.
  
5. (Previously Presented) The needle assembly according to claim [[2]] 1, wherein the given pitch is chosen so that there is an indent arranged on a top portion between two protruded portions having at least a common portion or overlap.  

9. (Previously Presented) The needle assembly according to claim [[2]] 1, wherein the pitch is 125 m ± 40m. 


Allowable Subject Matter
Claims 1 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 15, the prior art o record does not teach or otherwise render obvious in combination with all claim limitations a needle assembly comprising a needle having a textured portion and non-textured portion adjacent to the textured portion; wherein the textured portion includes laser etched grooves, the laser etched grooves each being separated by a given pitch having the same length, the given pitch being lower than a predetermined length, so that protruded portions of two adjacent laser etched grooves have at least a common portion or overlap, wherein each of the laser etched grooves has two protruded portions and a dented portion interposed between the two protruded portions, the given pitch being lower than the width of a single laser etched groove and its two protruded portions, wherein the laser etched grooves have a minimum depth of 7 m below the outer surface of non-textured portion and the protruded portions have a minimum height of 4 m above the outer surface of non-textured portion, and the laser etched grooves have a maximum depth of 50 m below the outer surface of non-textured portion and the protruded portions have a maximum height of 44 m above the outer surface of the non-textured portion.  The recited ranges are disclosed as providing a particular advantage with regard to the bonding strength.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.